               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

JULIAN R. BLACKSHEAR,

                      Plaintiff,
v.                                                    Case No. 18-CV-1451-JPS

DR. SPOTTS, DR. CHEN, DR.
CASTILLIO, DR. TOKAR, DR.                                             ORDER
WILINSKI, DR. HAGAN, DR.
KOZMIN, DR. BUHLS, and DR.
KREMBS,

                      Defendants.


       Plaintiff Julian R. Blackshear, a prisoner proceeding in this matter pro

se, filed a complaint alleging that Defendants violated his constitutional

rights. (Docket #1). This matter comes before the court on Plaintiff’s petition

to proceed without prepayment of the filing fee (in forma pauperis). (Docket

#2). Plaintiff has been assessed and has paid an initial partial filing fee of

$1.21. 28 U.S.C. § 1915(b).

       The court shall screen complaints brought by prisoners seeking relief

against a governmental entity or an officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint or portion

thereof if the prisoner has raised claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b).

       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900
(7th Cir. 1997). The court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555).

       To state a claim, a complaint must contain sufficient factual matter,

accepted as true, “that is plausible on its face.” Id. (quoting Twombly, 550

U.S. at 570). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550

U.S. at 556). The complaint’s allegations “must be enough to raise a right

to relief above the speculative level.” Twombly, 550 U.S. at 555 (citation

omitted).

       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the


                                  Page 2 of 6
assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual

allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N.

Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446

U.S. 635, 640 (1980). The court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       During the events of this case, Plaintiff was incarcerated at Racine

Correctional Institution (“RCI”), and Defendants were medical staff at the

prison. Plaintiff alleges that for two years at the prison, he was given little

or no psychological treatment for his demonstrated suicidal and self-

harming tendencies. Plaintiff suggests that Defendants, psychologists and

medical doctors, simply did not believe his symptoms were genuine.

Plaintiff further alleges that he was eventually placed on a battery of

medications which increased, rather than decreased, his suicidal ideations.

Plaintiff notes that he engaged in various acts of self-harm during this time,

which could have been prevented if he had been prescribed proper

medications and been appropriately seen by mental health treatment

providers.




                                   Page 3 of 6
       Plaintiff’s allegations implicate his rights under the Eighth

Amendment right to adequate medical care. Prison officials violate this

right when they “display deliberate indifference to serious medical needs

of prisoners.” Greeno v. Daley, 414 F.3d 645, 652 (7th Cir. 2005) (quotation

omitted). Deliberate indifference claims contain both an objective and a

subjective component: the inmate “must first establish that his medical

condition is objectively, ‘sufficiently serious,’; and second, that prison

officials acted with a ‘sufficiently culpable state of mind,’ – i.e., that they

both knew of and disregarded an excessive risk to inmate health.” Lewis v.

McLean, 864 F.3d 556, 562–63 (7th Cir. 2017) (quoting Farmer v. Brennan, 511

U.S. 825, 834 (1994) (internal citations omitted)). Acts, and genuine threats,

of self-harm can constitute a serious medical need. Pittman ex rel. Hamilton

v. Cty. of Madison, Ill., 746 F.3d 766, 775–76 (7th Cir. 2014).

       However, the overarching problem with Plaintiff’s complaint is that

it appears his allegations about threats and acts of self-harm are largely

duplicative of allegations he made in another case in this District, Blackshear

v. Amin et al., Case No. 18-CV-853-JPS (E.D. Wis.). In that case, Blackshear

alleged that, during 2017, he was placed in clinical observation status due

to threats of suicide, and the defendants, all RCI employees, either were

deliberately indifferent to the hazards in his observation cell or failed to

provide him proper medical attention while he was in observation status,

all in violation of his rights under the Eighth Amendment. On March 13,

2020, the Court granted the defendants’ motion for summary judgment in

that case and dismissed the case with prejudice. Case No. 18-CV-853-JPS,

(Docket #97 and #98).

       While there is not direct overlap between this case and his previous

case in terms of the defendants he names, there is substantial overlap. Any


                                   Page 4 of 6
claim that was alleged and dismissed in Plaintiff’s previous case cannot

proceed here. The Court will not do Plaintiff’s work for him to identify

which, if any, claims in this case are different from claims that have already

been decided. Therefore, the Court will dismiss Plaintiff’s complaint

without prejudice. He may file an amended complaint if he believes he can

allege viable claims against the defendants named herein.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (in forma pauperis) (Docket #2) be and the same

is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s complaint (Docket #1)

be and the same is hereby DISMISSED without prejudice;

       IT IS FURTHER ORDERED that Plaintiff’s may file an amended

complaint within fourteen (14) days of the entry of this Order, or the case

will be dismissed without further notice;

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the balance of the

filing fee, $348.79, by collecting monthly payments from Plaintiff’s prison

trust account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this action. If Plaintiff is transferred to

another institution, county, state, or federal, the transferring institution

shall forward a copy of this Order along with Plaintiff’s remaining balance

to the receiving institution;




                                 Page 5 of 6
       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined; and

       IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing

Program, Plaintiff shall submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the Court. If

Plaintiff is no longer incarcerated at a Prisoner E-Filing institution, he will

be required to submit all correspondence and legal material to:

                     Office of the Clerk
                     United States District Court
                     Eastern District of Wisconsin
                     362 United States Courthouse
                     517 E. Wisconsin Avenue
                     Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this action for failure to prosecute. In

addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 2nd day of April, 2020.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 6 of 6
